Citation Nr: 0724654	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his August 2005 substantive appeal, the veteran indicated 
that he wished to have a hearing at the Regional Office.  In 
November 2005, he chose instead an informal conference with 
the Decision Review Officer.  


FINDINGS OF FACT

1.  Current right ear hearing loss did not have its onset 
during active service, did not manifest within one year of 
separation from active service, and is otherwise unrelated to 
the veteran's active service.

2.  Left ear hearing loss is manifested, at most, by an 
average pure tone threshold of 83 decibels with speech 
discrimination of 72 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2. The criteria for a compensable rating for left ear hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was not provided with notice of 
what type of information and evidence was needed to establish 
a disability rating and an effective date.  As to the lack of 
notice regarding assignment of disability ratings, the 
veteran cannot be prejudiced by this defect.  In the May 2007 
statement, the veteran, through his representative, 
demonstrated actual knowledge as to the requirements for a 
higher disability rating.  His representative referred to the 
audiometric test results of record and acknowledged that the 
rating schedule establishes different levels of auditory 
acuity from normal to profound deafness.  This demonstrates 
that the veteran knows that his disability rating depends 
upon the extent of his hearing loss disability.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (the 
fairness of an adjudication is not affected by a defect in 
VCAA notice where the veteran demonstrates actual knowledge 
of that which the notice was intended to provide).

The defective notice as to assignment of effective dates 
amounts to harmless error.  Because the Board has found that 
the evidence did not satisfy a rating higher than the grant 
by the RO, the issue of effective date for a rating greater 
than 10 percent was never reached.  Additionally, the Board 
is denying the claim for service connection for hearing loss 
of the right ear, thus rendering moot any questions as to 
these downstream issues.  

VA satisfied the remaining duty to notify by means of a pre-
initial adjudication letter to the veteran from the RO, dated 
in January 2005.  The veteran was told of the requirements to 
establish a successful service connection claim, advised of 
his and VA's respective duties, and was asked to submit 
information and/or evidence in his possession to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  An additional notice letter was sent to the 
veteran in July 2005.

In his January 2005 claim, the veteran indicated that he has 
been receiving Social Security Administration (SSA) benefits 
and a pension for numerous disabilities.  He has not asserted 
that his SSA disability benefits are related to the claims on 
appeal, no other evidence of record indicates such, and he 
has not requested VA assistance in obtaining these records.  
He submitted a claim for pension benefits in February 2004 
noting that he had to quit work because of numerous listed 
disabilities that did not include hearing loss; he indicated 
that he also filed a claim for SSA disability benefits, 
presumably based on the same disabilities.  Without some 
indication that his SSA records contain evidence relevant to 
his claims on appeal, VA is under no duty to obtain these 
records.  38 U.S.C.A. § 5103A.  Service medical records and 
records and reports from VA and private medical treatment 
providers are associated with the claims file.  The veteran 
was afforded an appropriate VA examination in April 2005.  He 
has not sought VA assistance in obtaining any other evidence.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002)


Service Connection

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of exposure to noise while working 
near jet engines during service.  He also stated, in his 
January 2005 claim, his belief that his hearing loss has 
worsened as a result of his post service employment at an 
airport.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  After careful 
consideration of all procurable and assembled data, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiological testing involving pure 
tone frequency thresholds and speech discrimination criteria.  
38 C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

June through November 1967 service medical entries document 
complaints involving the veteran's left ear sustained when he 
dove into a body of water.  Service medical records contain 
audiological test results dated at separation from service in 
December 1967, showing pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
50
60
50
50
40

Post service, the first evidence of record is an audiology 
examination from Samuel L. Gladney, M.D. dated in January 
1999.  Speech recognition results of 100 percent in the right 
ear and 88 percent in the left ear are included in these 
records; however, whether the Maryland CNC test was used is 
not specified.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
75
LEFT
70
80
70
75
NR

Dr. Gladney stated that the veteran had been exposed to noise 
from jet airplanes for the past ten years, and the physician 
offered his opinion that the veteran's hearing loss is due to 
working around loud noise.  However, this physician offered 
no comment as to any contribution to the veteran's hearing 
loss from his service.

The veteran was afforded an appropriate VA examination in 
April 2005.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
65
65
LEFT
85
80
85
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 72 percent in the left ear.  
The VA examiner provided an opinion that it was less likely 
than not that the veteran's current right ear high frequency 
sensorineural is related to military service.  As explained 
below, the examiner provided rationale for this opinion.

Also of record is a June 2005 report of audiology results and 
medical opinion from Judith A. Caudle, M.S.,CCC/A, a 
certified audiologist.  She diagnosed the veteran with a 
mixed high frequency hearing loss in the right ear.  This 
audiologist stated that she had reviewed military records 
available to her and referred to an injury to the veteran's 
left ear and hearing loss at the time of separation from 
service.  She made no mention of right ear audiometric test 
results upon separation from service, or any other mention of 
the veteran's right ear during service, although she offered 
an opinion that the veteran's hearing loss was at least as 
likely as not caused or contributed to by exposure to 
acoustic trauma, i.e. engine noise, during service.  

Thus, Judith Caudle's opinion is in conflict with the April 
2005 VA examiner's opinion.  The weight to be attached to 
medical opinions is within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  It is within the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons stated 
below, the Board finds the opinion rendered in the April 2005 
VA examination report more probative on the matter of a nexus 
between the veteran's current right ear hearing loss and his 
service.

The private audiologist's opinion is conspicuously absent of 
discussion of particularly relevant clinical data, and thus 
is afforded less probative value that the April 2005 VA 
opinion.  While she indicated that she reviewed the veteran's 
military records prior to rendering her opinion, she only 
discussed service data relating to the veteran's left ear, 
omitting reference to the audiometric test results upon 
separation showing normal hearing of the veteran's right ear.  
She also failed to mention or take into account the veteran's 
admitted postservice noise exposure.

The April 2005 VA examiner's opinion is afforded considerable 
probative value.  This examiner indicated that he had 
reviewed the veteran's claims file and discussed the relevant 
contents of his service medical records.  The VA examiner 
provided a clear rationale for his opinion, citing the normal 
hearing results of the veteran's right ear upon separation 
from service.  The VA examiner also noted that while the left 
ear hearing loss was more likely than not to have been the 
result of service, it appeared that the cause of this hearing 
loss was not exposure to acoustic trauma but was the result 
of a specific injury to the veteran's left ear in 1967.  

Because the VA opinion included reference to the highly 
relevant audiometric results at separation from service, as 
opposed to the private audiologist's avoidance of this data, 
the Board finds the VA opinion more probative on the issue of 
etiology of the veteran's right ear hearing loss as it rests 
on a firmer clinical foundation.  

The Board acknowledges the veteran's statements that he 
believes his right ear hearing loss had its onset during 
service or was caused by his active service.  However, as a 
layperson, the veteran is not competent to provide an opinion 
as to the etiology of a medical condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he is competent to establish exposure to noise in 
service, he is not competent to provide a nexus between 
currently diagnosd hearing loss disability and service.

Finally, as there is no evidence of manifestation of a right 
ear hearing loss within one year of separation from service, 
the presumptive previsions of 38 C.F.R. § 3.307 and § 3.309 
are not for application.

As the preponderance of the evidence of record demonstrates 
that the veteran's current right ear disorder did not have 
its onset during service or for many years thereafter and is 
not related to his service, his claim for service connection 
must be denied. 


Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his left ear hearing loss.  Service connection for 
left ear hearing loss was granted in April 2005.  A 
noncompensable disability rating was assigned under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, effective from January 2005.
The claim for a compensable rating for left ear hearing loss 
originated from the RO decision that granted service 
connection for that disability.  This claim therefore stems 
from the initial rating assigned to that disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  If impaired hearing 
is service connected in only one ear, the non-service 
connected ear is assigned Roman numeral I for purposes of 
employing Table VII.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  

As recorded in the service connection portion of this 
decision, the most severe left ear hearing loss was shown in 
the April 2005 VA examination report, as a pure tone 
threshold average of 83 decibels and speech discrimination of 
72 percent.  This results in assignment of Roman numeral VII 
to the left ear numeral for purposes of determining 
evaluation of hearing impairment.  38 C.F.R. § 4.85.  The 
Board notes that Table VIa that provides for exceptional 
patterns of hearing impairment would also result in Level VII 
hearing in the left ear.  Under 38 C.F.R. § 4.85(f), Roman 
numeral I is assigned to the nonservice-connected ear, 
subject to the provisions 38 C.F.R. § 3.383.  38 C.F.R. 
§ 3.383 provides that compensation is payable for the 
combination of service-connected and nonservice-connected 
disabilities where hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability meets the 
provisions of § 3.385 in the other ear.  In this case, the 
nonservice-connected right ear meets the requirements of § 
3.385 but the service-connected ear does not independently 
meet the criteria for a 10 percent or more rating.  Even 
under § 3.383, the Level of hearing impairment assignable to 
the right ear would be Level I, the same as would be assigned 
under § 4.85.  In either event, a noncompensable rating is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column VII.

The Board is aware of the June 2005 audiological test from a 
private provider with results for pure tone thresholds 
expressed in graphical format.  The Board is not permitted to 
interpret these results as they are in graphic rather than 
numerical form.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, given that the April 2005 VA examination took place 
only two months prior to the June 2005 examination, the Board 
finds that the results of the April 2005 examination just as 
adequately portray the veteran's current hearing loss. 

As the veteran's service connected left ear hearing loss does 
not meet the criteria for a compensable rating, his 
disability is appropriately rated as noncompensable, and an 
increased rating is not warranted.

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006)


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to a compensable disability rating for hearing 
loss of the left ear is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


